Exhibit 10.11

 

 

January 31, 2003

 

 

Mr. Guy King

6585 Red Bank Road

Galena, OH  43021

 

Dear Guy:

 

As you are aware AirNet Systems, Inc. (“AirNet” or the “Company”) has made the
decision to eliminate your position due to reorganization as Product Vice
President effective January 31, 2003.  This letter will outline the terms and
conditions of the AirNet separation agreement which you are being offered.  
Please read this letter carefully, as it outlines all of the agreements we have
made.

 

Your final paycheck will be issued on Friday, February 7, 2003.  All keys,
cards, documents and other company property or proprietary information must be
returned to Joe Biggerstaff.  You are permitted to keep your laptop computer
after examination and re-programming by our IS Department.

 

If you execute this letter of agreement and do not exercise your right of
revocation, you will receive a lump sum check for eleven (11) months of
severance pay, plus a separate check for one (1) month of salary extension,
beginning no sooner than eight days after the execution of this letter
agreement.  All severance will be paid in accordance with your regular base rate
for regularly scheduled weekly hours and appropriate deductions i.e. health
insurance, long term disability and 401k deductions will be applied.  Said lump
sum payment shall be paid to Guy King on the first business day following the
end of the seven day revocation period specified on page 3 of this document.

 

On 12/31/03 at 11:29p, you will be 100% vested in all AirNet stock options,
which you currently hold.  The life of your options will then expire on
12/31/05.

 

If you execute this letter agreement and do not exercise your right of
revocation, your group health, dental and vision insurance and long term
disability will continue through 11:59 p.m., January 31, 2004. You will be
offered the opportunity to elect COBRA continuation coverage for the plans that
are subject to this provision and in which you are eligible to participate
effective February 1, 2004.  Documentation to continue coverage will be provided
through CobraServ via U.S. Mail.  This paragraph assures that Mr. King and his
family will be eligible for continued health coverage under COBRA at the
election and cost of Mr. King.

 

--------------------------------------------------------------------------------


 

This severance payment represents all of the payments that will be made or which
are owed to you for any reason.  It is acknowledged that this payment exceeds
the normal policies and practices of AirNet in such circumstances and you have
received consideration for signing this agreement.  It is further acknowledged
that such sums represent any and all termination pay, back pay, wages, sick
time, incentive compensation payments,  damages (liquidated or unliquidated),
benefits, attorneys’ fees, costs, interest or other monies to which you may now
be entitled from AirNet, and are agreed by the parties to be sufficient
consideration for the signing of this Agreement.

 

In consideration of this agreement, you hereby release AirNet and all of its
affiliated or related entities as well as past and present officers, directors,
employees, representatives, and agents of AirNet and any of its affiliated or
related entities from: any and all claims, demands, debts, losses, obligations,
liabilities, costs, expenses, attorneys’ fees, rights of action, and causes of
action of any kind or character whatsoever, whether known or unknown, suspected
or unsuspected, arising prior to the date of this agreement, all of which are
also referred to below as the “Released Claims.”  You understand and agree that
the Released Claims include without limitation any rights or claims you may have
that arise out of or are related to your employment with AirNet or the
termination of that employment and any rights or claims under the Age
Discrimination and Employment Act, 29 U.S.C. Section 621 et seq., as amended by
the Older Workers’ Benefit Protection Act, which prohibits age discrimination of
employment;  Title VII of the Civil Rights Act of 1964, which prohibits
discrimination based on race, color, national origin, religion or sex;  and all
other federal, state, and local laws and regulations prohibiting employment
discrimination or wrongful discharge from employment.  This release does not
extend to rights or claims that may arise from events occurring after execution
of this Agreement.

 

The parties acknowledge that they may hereafter discover facts different from,
or in addition to, those which you know or believe to be true with respect to
the Release Claims, and agree that this agreement and the releases contained
herein shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of those facts.

 

You further agree that you shall not communicate, orally or in writing,
generally, specifically, or by implications, to any person except for
governmental or law enforcement agencies, any facts or opinions that might
reflect adversely upon AirNet or any of its affiliated or related entities, or
to disparage, degrade, or harm the reputation of AirNet or any of its affiliated
or related agencies in the conduct of your personal or professional endeavors. 
Further, AirNet or it is successor agrees that, if any inquiry is made to its
Human Resources Director regarding Mr. King’s employment by AirNet or its
predecessors, to any prospective employer or other entity, only as it relates to
corporate policy.  Verification of employment will not be released without
signed release by Mr. King.

 

2

--------------------------------------------------------------------------------


 

This agreement represents a compromise of claims and shall not be construed as
an admission by any party of any liability or any contention or allegation made
by any other party, or a suggestion that any claims, or liabilities exist or
would have any basis.

 

We both recognize that AirNet has disclosed confidential information to you
during your employment.  This confidential information includes, but is not
limited to, information relating to AirNet’s services, whether fully or
partially developed, AirNet’s business plans, financial information, legal
information, purchasing data, supplier data, accounting data, trade secrets,
patents, or other financial information and the whole or any portion of AirNet’s
marketing, sales or attendance information.  You understand and agree that you
(i) will keep such information confidential at all times after the termination
of your employment, (ii) will not disclose or communicate any such information
to any third party, (iii) will not make use of any information on your own
behalf, or on behalf of any third party, and (iv) will comply with any
confidentiality agreements that you have entered into during your employment
with AirNet.  Nothing in this agreement will prevent Guy King from using his
knowledge gained within 27 years of the shipping business.

 

By executing this agreement, you further agree that for a period of one (1) year
immediately following the date that this letter agreement is executed, you will
not, within any geographic area in which you were assigned duties during your
employment with AirNet, directly or indirectly, become interested in (as an
individual, partner, stockholder, director, officer, principal, agent, employee,
trustee, lender of money or in any other relation or capacity whatsoever) any
business which renders services that compete with the package delivery service
provided by AirNet.  Similarly, you also agree not to, directly or indirectly,
solicit or encourage any employee of AirNet to leave or terminate his/her
employment with AirNet for a period of one (1) year immediately following the
execution of this letter agreement for the purpose of employment of a competing
business.

 

Finally, this Agreement provides and you acknowledge that you have been fully
advised that you may:  (i) CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT; (ii) HAVE FORTY-FIVE (45) DAYS WITHIN WHICH TO CONSIDER SIGNING THIS
AGREEMENT; AND (iii) YOU MAY REVOKE THIS AGREEMENT AT ANY TIME BEFORE EXPIRATION
OF SEVEN (7) DAYS AFTER YOU SIGN IT, THAT THE AGREEMENT IS NOT EFFECTIVE UNTIL
THE EXPIRATION OF SUCH SEVEN (7) DAYS, AND THAT YOU WILL NOT BEGIN TO RECEIVE
THE SEVERANCE PAYMENTS UNTIL AFTER THE SEVEN (7) DAYS HAVE EXPIRED.

 

Attached to this letter as Attachment A is a listing of the ages and job titles
of persons who were and were not selected for termination as a result of the
AirNet Systems, Inc.’s January 2003 reorganization and the offer of
consideration for signing a release agreement.  By signing this letter, you
acknowledge that the

 

3

--------------------------------------------------------------------------------


 

language of this release is clear and understandable and receipt of this
Attachment A.

 

This agreement shall be governed by Ohio law.  It represents the entire
agreement between the parties and supersedes all prior negotiations,
representations, or agreements between the parties, either written or oral, on
its subject matter.  This agreement may be amended only by a document designated
as an amendment to agreement and executed by the parties to it.

 

Please review this offer carefully, with the assistance of counsel if you
choose.  Please contact me with any questions you may have.

 

Sincerely,

 

/s/ Beth Filipkowski

 

 

Beth Filipkowski

Director of Human Resources

 

 

ACCEPTANCE

 

I have read and understood the content of this letter, and I accept the offer by
AirNet Systems, Inc. and agree to the terms of agreement as contained in this
letter.

 

 

/s/ Guy King

 

Dated:  January 31, 2003

Guy King

 

 

 

Witnessed:

 

 

 

/s/ Joe Biggerstaff

 

Dated:  January 31, 2003

Joe Biggerstaff, President & CEO

 

 

4

--------------------------------------------------------------------------------


 

Attachment A

 

Not Selected

 

Chief Financial Officer

 

47

 

Vice President Airline Operations

 

43

 

Senior Vice President Sales

 

43

 

Vice President of Corporate Development

 

39

 

Vice President of Information Systems

 

46

 

Vice President of Sales

 

55

 

 

 

 

 

Selected

 

 

 

 

 

 

 

Product Vice President

 

50

 

 

5

--------------------------------------------------------------------------------